IN THE SUPREME COURT OF THE STATE OF DELAWARE

LISA SUMMERS, Personal                          §      No. 170, 2019
Representative of the Estate of                 §
KESHALL ANDERSON, KISHA                         §
BAILEY, Individually and as the Legal           §
Guardian of JORDAN DOMINIQUE                    §
ROBINSON, JR., a minor, and                     §
MICHAEL BAILEY, Individually,                   §
                                                §
          Plaintiffs-Below,                     §
          Appellants,                           §      Court Below:
                                                §      Superior Court
          v.                                    §      of the State of Delaware
                                                §
CABELA’S WHOLESALE, INC., a                     §
Nebraska Corporation registered in              §      C.A. No. N18C-07-234
Delaware, now doing business as                 §
CABELA’S WHOLESALE, LLC, a                      §
Nebraska Limited Liability Company              §
registered in Delaware,                         §
                                                §
          Defendants-Below,                     §
          Appellees.                            §

                                  Submitted: November 20, 2019
                                   Decided: November 25, 2019

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR, Justices, and
GLASSCOCK, Vice Chancellor* constituting the Court en Banc.

          This 25th day of November, 2019, having considered this matter on the briefs and

oral arguments of the parties and the record below, and having concluded that the same

should be affirmed on the basis of and for the reasons assigned by the Superior Court in its

Memorandum Opinion dated March 29, 2019;




*
    Sitting by designation pursuant to Del. Const. Art. IV § 12.
      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court be,

and the same hereby is, AFFIRMED.



                                    BY THE COURT:


                                    /s/ Karen L. Valihura
                                    Justice